DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims have not been amended.

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
The bottom of page 6 to the middle of page 7 argues the following:
A. The five references do not teach all limitations.

1. None of Yao, Conradsen, Kaneko, Rooth, and Jain teaches or suggests depositing iron oxide onto a Pt-SiOz catalyst precursor.

As the Examiner pointed out in the Office Action, page 4, fourth paragraph, Yao does not teach or suggest depositing an iron oxide on top of a Pt-SiO2 precursor. In Yao, Pt and Fe are impregnated in one step onto a support material, e.g., using a solution containing both Pt and Fe compounds. See Yao, column 3, lines 39-50.

None of the four secondary references cures this Yao deficiency.

Conradsen teaches a catalyst for oxidizing ammonia containing two metals, e.g., Cu/Ru on TiO2, by evaporating Cu/Ru in a E-beam evaporator under an ultra-high vacuum, through physical vapor deposition of metals Cu and Ru to form small catalytic spots of 1 mm diameter size on a small TiO2 surface (10x10 mm). See Conradsen, column 1, lines 19-23; column 5, lines 29-42; and column 5, line 62 through 6, line 2. Applicant would like to bring to the Examiner’s attention that the Conradsen catalyst is prepared for a completely different purpose, i.e., oxidizing ammonia, not CO. Further, the Conradsen catalyst was prepared using a totally different process, 1.e., depositing physical vapor of metals. Finally, Conradsen teaches deposition of metals, not metal oxides as required by claim 1 of this application. In any event, nowhere does Conradsen teach or suggest depositing an iron oxide onto a Pt-SiOz2 precursor, let alone by atomic layer deposition achieved by performing steps (a), (b), and (c) recited in claim 1.

Like Conradsen, Kaneko teaches a catalyst also containing two metals, e.g., Pt and Pd, preparing by mixing a palladium-containing particle with a solution containing a platinum compound. See Kaneko, paragraphs [0003], [0009], [0010], and [0114], the four paragraphs relied on by the Examiner as shown in the Office Action, the paragraph bridging pages 4 and 5. Clearly, Kaneko does not teach or suggest depositing an iron oxide onto a Pt-SiO2 catalyst precursor, nor steps (a), (b), and (c) for atomic layer deposition as required by claim 1. Applicant would also like to point out that the Kaneko catalysts are used for a fuel cell, not CO oxidation as required by the catalyst prepared by the method of claim 1. Indeed, the Examiner cited Kaneko solely for teaching a catalyst containing a monolayer of Pt. See the Office Action, page 4, fifth paragraph through page 5, first paragraph.

Applicant’s position is respectfully contended.  As to the first argument, that Conradsen is an oxidation catalyst used for a different purpose, this argument is respectfully disputed.  Oxidation catalysts, as described in Seizo (CA 2766021), attached, is known to be operable over different oxidizable compounds, which include CO and NH3 (abstract).  
Next, the remarks argue that Conradsen teaches deposition of metals, which are not in their oxide-form (see above).  Applicant’s position is acknowledged and respectfully disputed.  Although this argument is reasonable, the Office takes the position that the metals in their oxidation form are already addressed in the Yao reference, the primary reference.  Conradsen is supplies to disclose applying these two metals in the form of layers, rather than as a co-deposition.  As to the reason, Conradsen explains that when this is don’t, the less catalytically active metal deposited on a more catalytically active metal layer increases the overall catalytic activity of the catalyst compared to the single layer catalysts (col. 2, lines 45-47).  Therefore, the two layered structure produces improved catalytic activity over two metals in the single layer.
However, Kaneko is used to supplement this teaching.  The remarks argue that their catalyst can include Pd (see above), however the portion cited in the office action (para. 0114), only describes the monolayer of Pt.  As to the use of the catalyst, although Kaneko uses their catalyst for a different purpose, Kaneko is relied upon to disclose the generic catalytic activity of the metal when in a monolayer and the generic cost of that metal when used as a monolayer.

Next, the remarks on page 7, bottom to page 8 argues the following:
Turning to Rooth, this reference does not cure the Yao deficiency either. It teaches a method of depositing iron oxide nanosturctures onto flat Si(100) or anodic aluminum oxide substrate to fabric arrays in a well-ordered pattern. See Rooth, page 67, the abstract and the second paragraph under Introduction; and page 69, left column, second paragraph. Note that $i(100), containing no Pt, differs substantially from the supported catalyst precursor containing Pt on SiOz as required by claim 1. The iron oxide nanostructures were obtained in highly ordered arrays for utilizing their unique magnetic properties useful such as in sensors. See Rooth, page 67, first paragraph. The Rooth material has nothing to do with CO oxidation catalyst, as prepared by the method of claim 1. Rooth, like Yao, Conradsen, and Kaneko, does not teach or suggest depositing an iron oxide onto a Pt-SiOz2 catalyst precursor.

Jain, the fifth reference, also does not teach or suggest depositing iron oxide onto a Pt-SiO2 catalyst precursor by atomic layer deposition. The Jain precursor is Pt-Al2O3, not Pt-SiO2 as required by the method of claim 1. More importantly, a Jain promoter was impregnated by immersing the Pt-Al2O3 precursor in a solution of a promoter solution, just like that in Yao. See Jain, page 350, section 2.1. Jain never teaches or suggests atomic layer deposition or any of specific steps (a), (b), and (c) required by the method of claim 1. In fact, the Examiner relied on Jain by alleging that the Jain catalyst contains 0.15-0.25% of a promoter, overlapping with that recited in claim 1. See the Office Action, page 6, paragraph 4.
The argument above is respectfully contended.  Specifically, Rooth was applied to disclose that the method of depositing an iron oxide monolayer is known in the field.  The application of Pt onto the substrate is not part of the disclosure of Rooth and the office action did not depend on Rooth to disclose this feature.  As to the substrate used, Rooth describes use of their process, which is a process of depositing an atomic catalytic layer onto a substrate, on a variety of different substrates.  Again, the actual substrate material is not relied upon in the office action. Instead, Rooth is relied upon for disclosing that the process of depositing an atomic layer of iron oxide (as claimed) is known.
As to the Jain reference, this reference was relied upon to disclose the composition and the percentage of the metals used in the catalyst and not the manner these catalysts were deposited on the catalyst itself.  

Next, the remarks argue the following on pages. 8-9:
2. Each of Yao, Conradsen, Kaneko, Rooth, and Jain teaches very different preparation methods.

(1) In Yao catalysts, two metal elements, e.g., Pt and Fe, not their oxides, were impregnated onto a support. The traditional impregnation method utilized by Yao is unable to achieve a uniform coating of Fe.

By contrast, the method of claim 1 enables deposition of a highly dispersive iron oxide on the surface of a Pt-SiO2 precursor, achieves a maximal metal-oxide interface, and provides an even iron oxide deposition, thereby improving catalyst performance, e.g., a complete oxidation of CO at a wide range of operating temperature (1.e., -80 to 200 °C), which are far better properties than the Yao catalysts. As a comparison, the Yao catalysts require an operating temperature in the range of 60 to 100 °C and achieve an CO conversion rate of less than 100%. See Yao, column 2, lines 17-35 and Figure 1.

(2) As pointed out above, Conradsen, Kaneko, and Rooth teach very different materials. They are not even catalysts for oxidation of CO.

(3) Jain teaches Pt-Al2O3 based catalysts impregnated with Fe by a traditional deposition method (namely, a physical adsorption process). The Jain deposition method does not achieve a uniform deposition of iron oxide, unlike the method of claim 1.

Further, the method of claim 1 requires that two precursors (e.g., gas-phase ferrocene and oxygen) pass through the reactor alternately. A chemical adsorption reaction is occurred on the Pt-SiO2 precursor, in which the iron oxide 1s constructed layer by layer, forming a highly dispersed iron oxide layer for desired performance.

In sum, each of the five references teach very different methods for preparing different materials.

The remarks are respectfully contended.  As mentioned, Yao teaches that the product of Pt and iron oxide on a silica carrier in an amount of 0.5:1 to 4:1 for use in CO oxidation is known in the field.  The composition-portion of the claims is fully taught by the Yao primary reference.  The second part of the method claims, which are the method of making are not taught by the Yao reference.  
For the method of making features, Conradsen describes the two-individual layers on a silica substrate structure of the claim and that the iron oxide layer is a monolayer.   Kaneko explains the reason to maintain a monolayer for Pt.  Rooth describes how iron oxide is added, which matches the claimed features.  Yao describes a ratio of how much each metal is in the catalyst, but does not describe the metals in terms of weight %.  Therefore Jain is added to describe the amounts of these metals in terms of weight %.

Next, pages 9-10 argue the following:
Yao never mentions any needs to deposit iron oxide on top of Pt, as required by the method of claim 1.

Conradsen and Kaneko each teach depositing a metal (e.g., Fe), not iron oxide, as required by the method of claim 1. In addition, their deposition methods are substantially different from that recited in claim 1.

Rooth teaches growing iron oxide nanostructures (monofilm or nanotubes) onto a flat Si(100) substrate, a very different material unrelated to the catalyst prepared by the method of claim 1.

Jain teaches preparation of a catalyst containing Pt and Al2Os by first dissolving a promoter precursor in an organic solvent, very different from the method of claim 1. Moreover, the Jain catalyst contains Al2O3, not SiO2 as required by claim 1.

Applicant would like to point out that Kaneko and Rooth, both teaching catalysts for applications other than CO oxidation, are not even analogous prior art as required by MPEP 2141.01(a). The Examiner has not provided a proper reason why a skilled person in the art would consider the Kaneko and Rooth catalysts for designing a CO oxidation catalyst.

Applicant’s position is respectfully contended.  As explained above, the combination of references were provided to treat all the limitations of the claims.  Yao teaches that the product of Pt and iron oxide on a silica carrier in an amount of 0.5:1 to 4:1 for use in CO oxidation is known in the field.  The composition-portion of the claims is fully taught by the Yao primary reference.  The second part of the method claims, which are the method of making are not taught by the Yao reference.  
For the method of making features, Conradsen describes the two-individual layers on a silica substrate structure of the claim and that the iron oxide layer is a monolayer.   Kaneko explains the reason to maintain a monolayer for Pt.  Rooth describes how iron oxide is added, which matches the claimed features.  Yao describes a ratio of how much each metal is in the catalyst, but does not describe the metals in terms of weight %.  Therefore Jain is added to describe the amounts of these metals in terms of weight %.
The limitations described by Applicant are acknowledged, but explained.  Specifically, the deposition of iron oxide on Pt was missing in Yao, this was acknowledged in the office action and supplemented by Conradsen and Kaneko which taught layering iron and Pt and that both are in a monolayer.  The combined references explained that the monolayer is beneficial because it enhances the upper layer’s catalytic activity (Conradsen, col. 2, lines 45-48) and that layered Pt is beneficial both catalytically and for cost purposes (Kaneko, para. 0114).  Rooth describes the method of applying iron oxide onto a substrate as claimed.  Rooth describes various substrates the iron oxide can be deposited on, but the reference is not limited to the substrates it uses because Rooth acknowledges that the prior art has tried to deposit a layer of iron oxide on various surfaces (pg 69, col. 1, citing the Sundqvist prior art and pg. 70, experimental section, citing to Masuda and Fukuda references).  The actual experimentation of Rooth deposits the layer on aluminum (see experimental section 4, para. 1).  Use of the Si substrates with nanotubes of iron oxides as part of the discussion but was not relied upon in the rejection.  
 As to the Jain reference, Yao teaches a ratio of the two catalysts, but not how much of each metal is in the catalyst.  Jain describes the amount of each metal in the catalyst.
As to the field of endeavor of the Kaneko and Rooth references, Kaneko is related to Yao in that it relates to Pt for use as a catalyst.  Rooth is related to Conradson in that it describes a method of making a monolayer of iron oxide.  Conradson describes a monolayer but does not describe the method of making the monolayer. Rooth describes the method of making the monolayer.  Rooth describes use of their process, which is a process of depositing an atomic catalytic layer onto a substrate, on a variety of different substrates.  Jain is relied upon to describe the weight percent of each metal because Yao only discloses the ratio of the metals to each other.

Next, the remarks argue on pages 10-11, the following:
Applicant would like to reiterate the unexpected properties of the catalyst prepared by the method of claim 1. The Specification reports that three exemplary catalysts prepared by the method of this claim exhibited a wide-temperature catalytic performance in converting CO to CO2 in a hydrogen-enriched atmosphere. See Examples 1, 10, and 27 in the Specification. Unexpectedly, CO was completely converted to CO: by three catalysts of this invention: (i) a Pt-1cFeOx/Si02 catalyst at a temperature of -80 °C to 200 °C, (i1) a Pt-1cFeOx/TiO: catalyst at a temperature of -70 °C to 100 °C, and (iii) a Pt-1cFeOx/SiO> (Fe(acac)s3) catalyst at a temperature of 30 °C to 42 °C. See the Specification, Example 1, page 17, lines 23-25; Example 10, page 23, lines 1-2; and Example 27, page 33, lines 10-12, respectively.

Without a doubt, catalysts prepared by the method of amended claim 1 can catalyze complete conversion of CO to CQ at an extremely low temperature, e.g., -80 °C, much lower than 60 °C.

Differently, (1) catalytic oxidation of CO using the Yao catalyst was carried out only at a temperature of 60 °C to 100 °C (see column 4, fourth paragraph),

(ii) Conradsen, Kaneko, and Rooth are not designed for oxidation of CO, let alone a conversion temperature, and (iii) complete conversion of CO was not observed by any catalyst described in Jain at a temperature below 200 °C (see page 353, the left column, last paragraph, lines 14-16).

Undoubtedly, the above showing of an unexpected advantage of the method covered by claim 1 has rebutted any prima facie case of obviousness established against this claim based on Yao, Conradsen, Kaneko, Rooth, and Jain, which Applicant does not concede.
		
On this ground, claim 1 is by no means obvious over Yao in view of Conradsen, Kaneko, Rooth, and Jain.

This position is respectfully contended.  The three examples provided in the remarks: Examples 1, 10 and 27 of the specification all recite a Pt with a FeOx and a substrate (either SiO2 or TiO2).  The actual differences between the three are not described.  The remarks juxtaposes them against the composition of Yao and argues that Yao does not effectively catalyze CO to CO2 at extremely low temperatures.  This appears to be conjecture because Yao states that “generally, the temperature of this process is in the range of 60-100 degrees C” (col. 3, lines 10-13).  Furthermore, the data provided does not show that the low temperature catalyzation is unexpected because it does not compare a single portion of the process of making with a different process of making to show that this process imparts qualities on the catalyst to produce results that are unexpected.  Similarly, this can also be shone using a catalyst composition with a single difference.  Respectfully, this is not found in the data provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 6, 7, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain, S. et al. “Controlled modification of Pt/Al2O3 for the preferential oxidation of CO in hydrogen. . “ and in view of Song “Substrate Dependent Growth Behaviors. . . “.
Claim 1 recites a method for making a wide-temperature catalyst “for preferential oxidation of CO in a hydrogen-enriched atmosphere”.  The method is a method of making however and therefore the method of use is merely intended use.  The same is true for the intended use features of Claim 8, 9, 10, 11 and all the other claims in this application. 
As to Claims 1, 8 and 9, Jain describes a Pt-supported catalyst modified by a promoter, such as Fe, Ni and Co (abstract).  The promoter is in oxide-form (abstract).  The total amount of promoter metal can range from 0.15 to 0.25 wt % (abstract).  Pt can be in the catalyst is a 1:2 ratio (abstract), which overlaps the 0.1-10 wt% range of claim 8.
The promoter metal covers the Pt metal as a monolayer (page 352, col. 1, lines 5-6, 9-10), partial or full monolayer (page 350, col. 2, lines 8-9). As to the carrier, Jain teaches that the support can be Al2O3 (page 352, lines 22-23).  
Jain describes making the catalyst as first preparing a Pt-Al2O3 material (page 350, section 2.1, lines 1-5), followed by loading the promoter onto the Pt-Al2O3 (page 350, col. 2, para. 1).
	Although Jain teaches that the promoter applied is a monolayer, but does not teach that the deposition process used is either chemical vapor deposition or atomic layer deposition.
Song describes a method of making a NiO-modified Pt composition useable in electrical devices (abstract).  Song teaches that their method of making the compound includes starting with a metal, such as Pt as a substrate, and applying a NiO film by atomic layer deposition (abstract).  As to the deposition means, Song explains that in the past, the electrical properties of NiO films are highly sensitive to various parameters that make the stable production of these films difficult (page 4676, col. 1, para. 3). However, use of the ALD method is one viable solution to the reproducibility problem thanks to the inherent self-limiting and saturating deposition behavior (page 4676, col. 1, para. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an ALD method of depositing NiO, as taught by Song for use with the process of Jain because Song explains that use of the ALD method overcomes some of the drawbacks of other deposition methods when producing NiO-coated films.

As to Claim 4, Jain teaches that the reducing step is performed by flowing a stream of hydrogen gas through the reactor (page 350, col. 2, lines 1-2).

As to Claim 5, Jain teaches that the reactor is purged with nitrogen and loaded with Pt/Al2O3 (section 2.1), but does not teach that the purging occurs prior to loading.  The compound is loaded with promoter and reduced, followed by a purge (section 2.1), then reduced again and then purged again (section 2.1).  Although Jain does not teach that the reactor is purged prior to loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purge the reactor prior to loading because this removes contaminants.  Alternatively, see rejection of Claim 5 below.

As to Claim 6, Song teaches that the growth of the NiO film is growth in cycles (page 4676, col. 1, para. 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the deposition cycle of Jain, as taught by Song because the use of repeated film growth is known to produce an effective promoting catalytic layer.

As to Claim 7, Jain teaches that the supported catalyst is purchased (section 2.1, para. 1).
As to Claims 10, 11, 12, 13 and 14, Claims 11, 12, 13 and 14 depend on Claim 10, which ultimately depends on Claim 1.  Claim 1 is a method of making-type claim and claims 11, 12 and 13 are methods of use of that produced product.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Claims 10, 11, 12 and 13 are intended use-type claim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Song as applied to claim 2 above, and further in view of Carnahan (US Pub.: 2003/0012700).
As to Claim 5, Jain teaches that the reactor is purged with nitrogen and loaded with Pt/Al2O3 (section 2.1), but does not teach that the purging occurs prior to loading.  The compound is loaded with promoter and reduced, followed by a purge (section 2.1), then reduced again and then purged again (section 2.1).  Although Jain does not teach that the reactor is purged prior to loading, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purge the reactor prior to use because purging of reactors removes contaminants and unwanted material.
Alternatively, Carnahan teaches that a nitrogen purge is used during startup of a system to remove potentially explosive gases in an inert atmosphere (para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purge the reactor using an inert nitrogen purge as, as taught by Carnahan for use with Jain and Song because purging reactors removes unwanted contaminants prior to use.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Song as applied to claim 2 above, and further in view of Shanov (US Pub.: 2015/0137414).
Jain teaches that their promoter may be Fe or Ni and that this layer can be in a monolayer, but does not teach that the promoter metal is in the form of nickelcene or ferocene.
Shanov describes a means of depositing a catalyst on a substrate onto a carbon-support (Figure 1).  The catalyst can include various catalytic materials, to include iron, cobalt (para. 9, 19) on an alumina layer or silica (para. 28).  Various CVD deposition processes may be used (para. 28).  Other catalytic materials include platinum (para. 38).  The Fe/Co may be deposited by CVD (para. 58) using a precursor, such as ferocene (para. 53).  The catalyst that is deposited maybe be oxidized and reduced (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ferrocene, as the metal-precursor, taught by Shanov for use with the ALD of Jain and Song because ferrocene is a type of useable precursor for use ALD applied as a catalytic material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 24, 2022